Exhibit 10.13
 
EXECUTION COPY
 


 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 20, 2011 by and among ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES,
INC., a Delaware corporation (the “Borrower”), H.I.G. AERT, LLC (in its
individual capacity, “H.I.G.”), as Agent for all the Lenders party to the Credit
Agreement referenced below and the Lenders party hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, Agent, and the Lenders have entered into that certain
Credit Agreement dated as of March 18, 2011 (as the same has been and may
hereafter be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which Agent and the Lenders
have agreed to make certain loans and other financial accommodations to the
Borrower subject to the terms and conditions thereof;
 
WHEREAS, subject to satisfaction of the conditions set forth herein, Agent and
Lenders are willing to amend the Credit Agreement on the terms and subject to
the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1. Defined Terms.  Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.
 
SECTION 2. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Credit Agreement is
hereby amended as follows:
 
(a) Section 2.01 (Commitments) is amended by deleting the paragraph in its
entirety and substituting the following language therefor:
 
“Subject to the terms and conditions set forth herein, each Lender agrees to
make (a) a Series A Term Loan to the Borrower (a “Series A Term Loan”) on the
Closing Date in the principal amount of such Lender’s Series A Term Loan
Commitment specified on Schedule I and (b) a Series B Term Loan to the Borrower
(a “Series B Term Loan”, and collectively with the Series A Term Loans, the
“Loans”) in the principal amount of such Lender’s Series B Term Loan Commitment
specified on Schedule I, provided that only $5,000,000 of the Series B Term Loan
shall be available to be drawn on the Closing Date and the
 
 
 

--------------------------------------------------------------------------------

 
remaining $7,000,000 of the Series B Term Loan Commitment may be drawn at a
later date agreed to by the Administrative Agent in its sole discretion.  Once
repaid or prepaid, Loans may not be reborrowed, except as agreed to by the
Administrative Agent in its sole discretion.”
 
(b) Schedule I (Commitments) is amended by deleting the schedule in its entirety
and substituting the attached Schedule I therefore.
 
SECTION 3. Conditions.  The effectiveness of this Amendment is subject to the
execution and delivery of this Amendment by the Borrower, Agent and the Required
Lenders.
 
SECTION 4. Representations and Warranties.  Borrower hereby represents and
warrants to Agent and each Lender as follows:
 
(a) the representations and warranties of the Credit Parties set forth in the
Credit Documents are true and correct on and as of the date hereof;
 
(b) no Default or Event of Default has occurred and is continuing and no default
or event of default under any other agreement, instrument or document relating
to any other Indebtedness or under any material contract or agreement, in each
case, of the Credit Parties has occurred and is continuing;
 
(c) there has occurred no material adverse change in the business, operations,
properties or assets of the Borrower and its Subsidiaries, taken as a whole,
from that reflected on the combined financial statements of the Borrower and its
Subsidiaries as of December 31, 2009, and (2) there is no material pending or
threatened (in writing) litigation, proceeding, bankruptcy or insolvency,
injunction, order or claims with respect to the Borrower and its Subsidiaries;
and
 
(d) each Borrower and each other Credit Party, taken as a whole, are Solvent.
 
SECTION 5. Captions.  Captions used in this Amendment are for convenience only
and shall not affect the construction of this Amendment.
 
SECTION 6. Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same
Amendment.  Signature pages hereto received by facsimile, emailed .pdf file or
other similar form of electronic transmission shall be equally as effective as
manually executed original signature pages.
 
SECTION 7. Severability.  The illegality or unenforceability of any provision of
this Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Amendment or any instrument or agreement required hereunder.
 
SECTION 8. Entire Agreement; Credit Document.  The Credit Agreement, as amended
hereby, together with all other Credit Documents, embodies the entire agreement
and
 
 
- 2 -

--------------------------------------------------------------------------------

 
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.  This Amendment
shall constitute a Credit Document.
 
SECTION 9. Successors; Assigns.  This Amendment shall be binding upon each
Credit Party, Lenders and Agent and their respective successors and assigns, and
shall inure to the benefit of each Credit Party, Lenders and Agent and their
successors and assigns.  No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Amendment or any of the other Credit Documents.  No Credit
Party may assign or transfer any of its rights or obligations under this
Amendment without the prior written consent of Agent.
 
SECTION 10. Governing Law.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
 
SECTION 11. Indemnity.  In consideration of the execution and delivery of this
Amendment by Agent and the Lenders, the Credit Parties hereby agree to
indemnify, defend and hold each Indemnitee free and harmless from and against
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee by any Credit Party
incurred by any Indemnitee as a result of, or arising out of, or relating to the
execution and delivery of this Amendment by any Indemnitee.
 
SECTION 12. No Waiver.  Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Credit Documents
or constitute a course of conduct or dealing among the parties.  Nothing
contained herein shall be deemed to constitute a waiver or forbearance with
respect to any Default or Event of Default or be deemed to constitute a release
or termination of any Obligations or any other obligation of any Credit
Party.  Agent and the Lenders reserve all rights, privileges and remedies under
the Credit Documents.  Except as amended hereby, the Credit Agreement and other
Credit Documents remain unmodified and in full force and effect.  All references
in the Credit Documents to the Credit Agreement shall be deemed to be references
to the Credit Agreement as amended hereby.
 
SECTION 13. Release.  To the extent that any offsets, defenses or claims may
exist arising out of or relating to this Amendment, the Credit Agreement or the
other Credit Documents against Agent, any Lender, or any of its or their
subsidiaries, affiliates, officers, directors, employees, agents, attorneys,
predecessors, successors or assigns whether asserted or unasserted, by execution
of this Amendment, Borrower, for itself and its respective successors, assigns,
subsidiaries, predecessors, employees, heirs and executors, as applicable
(collectively, “Releasors”), jointly and severally, release and forever
discharge Agent and Lenders and its and their subsidiaries, affiliates,
officers, directors, employees, agents, attorneys, predecessors, successors and
assigns, both present and former (collectively, the “Lender Affiliates”) of and
from any and all manner of actions, causes of action, torts, suits, debts,
controversies, damages,
 
 
- 3 -

--------------------------------------------------------------------------------

 
judgments, executions, claims and demands whatsoever, asserted or unasserted, in
law or in equity, that exist or have occurred on or prior to the date of this
Amendment, arising out of or relating to this Amendment, the Credit Agreement
and the other Credit Documents which Releasors ever had or now have against
Agent, and/or any Lender and/or Lender Affiliates, including, without
limitation, any presently existing claim whether or not presently suspected,
contemplated or anticipated.
 
SECTION 14. Reaffirmation.  Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Person
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under the Credit Agreement and each other Credit Document to which it
is a party, and (ii) to the extent such Person granted liens on or security
interests in any of its property pursuant to any Collateral Documents as
security for or otherwise guaranteed the Obligations under or with respect to
the Credit Documents, ratifies and reaffirms such guarantee and grant of
security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended
hereby.  Each Credit Party hereby consents to this Amendment, and acknowledges
that the Credit Agreement, as amended hereby, and each other Credit Document
remains in full force and effect and is hereby ratified and reaffirmed.  The
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or Lenders, constitute a waiver of any provision of the
Credit Agreement or any other Credit Document or serve to effect a novation of
the Obligations.
 
 - Remainder of page intentionally left blank; signature page follows -
 
 
- 4 -

--------------------------------------------------------------------------------

 
Each of the undersigned has caused the Amendment to be duly executed and
delivered as of the date first above written.
 
BORROWER:
 
 
ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.
        By: /s/ Joe G. Brooks   Name: Joe G. Brooks   Title: Chairman and Chief
Executive Officer  

 


 
 
 
 
 
 
 
 
 
Second Amendment to Credit Agreement

--------------------------------------------------------------------------------

 
The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 

 
Agent and Lenders:
       
H.I.G. AERT, LLC, as Agent and as a Lender
        By: /s/Michael Phillips   Name:
Michael Phillips
  Title:
Director

 




 


 
 
Second Amendment to Credit Agreement

--------------------------------------------------------------------------------

 


SCHEDULE I
 
COMMITMENTS


Lender
Series A Term Loan
Commitment
Series B Term Loan
Commitment
H.I.G. AERT, LLC
$10,000,000
$14,000,000
TOTAL:
$10,000,000
$14,000,000







 